United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS             September 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                             No. 03-60070
                           Summary Calendar


VINOD CHANDRA ATKHOLWALA; KUSUM VINOD ATKHOLWALA;
JIMY VINOD ATKHOLWALA; HARDIK VINOD ATKHOLWALA,

                                        Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                 BIA Nos. A75-902-983, A77-269-467,
                      A77-269-468, A77-269-469
                        --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Atkholwalas (“Petitioners”) are natives and citizens of

India who seek our review of the Board of Immigration Appeals’s

(BIA) affirmance of the Immigration Judge’s (IJ) denial of their

request for    voluntary   departure.     They   assert   that    they   are

eligible for voluntary departure under 8 U.S.C. § 1229c.

     We note, as Ashcroft contends, that Petitioners did not

challenge —— either on appeal or in their motion to reconsider ——


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the IJ’s specific basis for denying voluntary departure. They did,

however, alternatively request voluntary departure, both at the

conclusion of their appellate brief and in their motion.                  Even if

Petitioners’     general    requests        for    voluntary    departure    were

otherwise sufficient to satisfy the exhaustion requirement, see

Wang v. Ashcroft, 260 F.3d 448, 453 (5th Cir. 2001), it would avail

them nothing.    We lack jurisdiction over their petition for review

under 8 U.S.C. § 1229c(f).

     Section     1229c(f)    provides       that    “[n]o   court    shall   have

jurisdiction over an appeal from [the] denial of a request for an

order of voluntary departure under subsection (b) [which permits an

IJ to grant voluntary departure at the conclusion of removal

proceedings] . . . .”         8 U.S.C. § 1229c(f).             Thus, denials of

requests for voluntary departure are not subject to judicial review

by any court.     See Alvarez-Santos v. I.N.S., 332 F.3d 1245, 1255

(9th Cir. 2003); Sofinet v. I.N.S., 196 F.3d 742, 748 (7th Cir.

1999); see also Eyoum v. I.N.S., 125 F.3d 889, 891 (5th Cir.

1997)(holding that 8 U.S.C. § 1252(a)(2)(B) precludes this court’s

jurisdiction over denials of voluntary departure).

     To    the   extent     that   Petitioners        challenge     the   summary

affirmance procedure employed by the BIA, their argument is without

merit.    See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir.

2003).    For these reasons, their petition for review is dismissed

for lack of jurisdiction.

DISMISSED.

                                        2
    S:\OPINIONS\UNPUB\03\03-60070.0.wpd
                      4/30/04 11:13 am




3